Final order and judgment modified upon the law and facts by changing the assessed valuation of the property to the sum of $54,880, and as thus modified affirmed, without costs of this appeal to any party. Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. Memorandum: In a proceeding between the same parties to review the assessment of the property in question upon the tax rolls of the city of Syracuse, N. Y., for the year 1936, an order and judgment were granted reducing such assessment to $54,880. The respondent-property owners upon this appeal claim that the prior judgment is res adjudicaia. We agree with this contention, as there has not been any substantial change in the condition of the property or in the conditions in the district in which the property is located. (People ex rel. Warren v. Carter, 119 N. Y. 557; People ex rel. New York Central R. R. Co. v. Bissell, 207 App. Div. 705; Matter of Williams v. Goes, 242 id. 896; leave to appeal denied, 266 N. Y. lviii.) All concur. (The order and judgment *638reduce the assessment on real property.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.